                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


BEAU D. JAMMES,

                              Plaintiff,

                                                                     Case No. 18-CV-493
       vs.

SGT. MCQUAID, OFFICER MEDINA,
and OFFICER RYAN,

                              Defendants.


                  DEFENDANTS SGT. MCQUAID, OFFICER MEDINA
                  AND OFFICER RYAN’S DISCLOSURE STATEMENT
                PURSUANT TO CIVIL LOCAL RULE 7.1 AND FEDERAL
                      RULE OF CIVIL PROCEDURE RULE 7.1


       Defendants, Sgt. McQuaid, Officer Medina and Officer Ryan, by their attorneys, Gunta Law

Offices, S.C., hereby provide the following disclosures pursuant to Rule 7.1 of the Federal Rules of

Civil Procedure.

       (1)     The full name of every party or amicus the attorney represents in the case:

               A)      Sgt. McQuaid

               B)      Officer Medina

               C)      Officer Ryan

       (2)     If such party or amicus is a corporation:

               A)      Any parent corporation:         None

               B)      Any publicly held corporation owning 10% or more of the company’s stock:

                       None

                                                 -1-


          Case 2:18-cv-00493-JPS Filed 04/10/19 Page 1 of 2 Document 27
(3)    The name of all law firms whose partners or associates appear for a party or are
       expected to appear for a party in this Court:

       A)     Gunta Law Offices, S.C.

Dated at Wauwatosa, Wisconsin, this 10th day of April, 2019.

                                              GUNTA LAW OFFICES, S.C.
                                              Attorneys for Defendants


                                    By:        /s/ Jasmyne M. Baynard
                                              Gregg J. Gunta WI State Bar No. 1004322
                                              Ann C. Wirth WI State Bar No. 1002469
                                              John A. Wolfgang WI State Bar No. 1045325
                                              Jasmyne M. Baynard WI State Bar No. 1099898
                                              9898 West Bluemound Road, Suite 2
                                              Wauwatosa, Wisconsin 53226
                                              T: (414) 291-7979 / F: (414) 291-7960
                                              Email: gjg@guntalaw.com
                                                      acw@guntalaw.com
                                                      jaw@guntalaw.com
                                                      jmb@guntalaw.com




                                        -2-


  Case 2:18-cv-00493-JPS Filed 04/10/19 Page 2 of 2 Document 27
